Exhibit 10.21


AMENDMENT NO. 1 TO FIRST PREFERRED FLEET MORTGAGE


This Amendment No. 1 to FIRST PREFERRED FLEET MORTGAGE dated as of June 8, 2011
and effective as of June 9, 2011, (this " Agreement ") is among GLOBAL
GEOPHYSICAL SERVICES, INC., a Delaware corporation (the " Shipowner "), and BANK
OF AMERICA, N.A., a national banking association, as administrative agent, as
mortgagee (in such capacity, the " Mortgagee ").
 
INTRODUCTION
 
A.           The Shipowner and the Mortgagee are parties to the First Preferred
Fleet Mortgage dated as of April 30, 2010 (the " Mortgage ") bearing against the
whole of the United States flag vessels (as more specifically described on
Schedule I), together with all of the boilers, engines, generators, drilling
machinery and equipment, pumps and pumping equipment, machinery, masts, spars,
sails, boats, anchors, cables, chains, rigging, tackle, outfit, apparel,
furniture, fittings, equipment, spares, fuel, stores and all other appurtenances
thereunto appertaining or belonging, and also any and all additions,
improvements and replacements hereafter made in or to such vessels, or any part
thereof, or in or to their equipment and appurtenances aforesaid (collectively,
the " Vessels ").  The Mortgage was duly filed with the United States Coast
Guard, National Vessel Documentation Center, on May 6, 2010 at 10:23 a.m. and
recorded as Batch No. 743520, Document ID No. 11973333.
 
B.           The Shipowner is a party to the Credit Agreement dated as of April
30, 2010 (the " Credit Agreement ") among the Shipowner, as borrower, Bank of
America, N.A., as Administrative Agent, Swing Line Lender, and L/C Issuer,
Credit Suisse, as Syndication Agent, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, successor-by-merger to Banc of America Securities LLC, as Sole
Lead Arranger and Sole Book Manager, and the other lenders party thereto (the "
Lenders "), pursuant to which the Lenders have agreed from time to time to
extend credit and/or issue letters of credit for the benefit of the Shipowner in
an aggregate amount up to Fifty Million United States Dollars (US$50,000,000.00)
which amount is currently the principal amount of the Mortgage.  The Credit
Agreement provided for certain increases of such amount.
 
C.           The Mortgage was granted by the Shipowner in favor of the Mortgagee
to secure the obligations of the Shipowner under the Credit Agreement and the
other Loan Documents, and the payment of all other sums of money (whether for
principal, premium, if any, interest, fees, expenses, indemnities or otherwise)
from time to time payable by the Shipowner under the Mortgage and the other Loan
Documents to which it is a party, and to secure performance and observance of
all other Obligations (as defined in the Mortgage).
 
D.           On even date herewith, the Shipowner, the Mortgagee, and the
Lenders have entered into that certain Amendment No. 1 to the Credit Agreement
of even date herewith (the " First Amendment ") in order to increase the maximum
aggregate amount of credit that may be extended and/or Letters of Credit issued
thereunder to Seventy Million United States Dollars (US$70,000,000) and to
otherwise supplement and amend the Credit Agreement in certain respects as set
forth therein, a true and correct copy of which First Amendment is attached
hereto and incorporated herein as Exhibit "A" .
 
E.           The Shipowner and the Mortgagee desire to amend the Mortgage to
increase the principal amount thereof and to confirm that
the  obligations,  liabilities  and  indebtedness of the
 
 
 

--------------------------------------------------------------------------------

 
Shipowner to the Mortgagee arising under the Credit Agreement, as amended by the
First Amendment, and under all Loan Documents related thereto, are obligations
the payment and performance of which are secured by the lien of the Mortgage.
 
THEREFORE, the Shipowner and the Mortgagee hereby agree as follows:
 
Section 1. Definitions; References .  Unless otherwise defined in this
Agreement, terms used in this Agreement which are defined in the Mortgage shall
have the meanings assigned to such terms in the Mortgage.
 
Section 2.   Amendments of Mortgage . The Mortgage is hereby amended as follows:
 
(a)           To confirm that the "Obligations" which are or may become secured
by the Mortgage expressly include, without limitation, all obligations,
liabilities and indebtedness of the Shipowner under the Credit Agreement, as
amended by the First Amendment, under all Loan Documents related to the Credit
Agreement, as amended, including the Mortgage, and under any extensions or
renewals of, amendments to, or replacements for any of the foregoing.
 
(b)           To confirm that the term "Credit Agreement" wherever such term
appears on page one and in Sections 1 through 3.11 of the Mortgage, means the
Credit Agreement, as amended by the First Amendment.
 
(c)           To confirm that the term "Mortgage", as used in the Mortgage,
means the Mortgage, as amended by this Agreement.
 
(d)           The Mortgage, including all of the covenants and agreements on the
part of the Shipowner which are set forth therein or are incorporated therein by
reference, and all of the rights, privileges, powers and immunities of the
Mortgagee that are provided for in the Mortgage, are in all respects confirmed,
affirmed, reaffirmed and continued.
 
(e)           The Mortgage is hereby amended by increasing its principal amount
to Seventy Million United States Dollars (US$70,000,000.00), and Section 3.1 of
the Mortgage is hereby amended by replacing such Section in its entirety with
the following:
 
SECTION 1.1           The maximum principal amount that may be outstanding under
this Mortgage at any time is Seventy Million United States Dollars
(US$70,000,000), and for purposes of recording this Mortgage, the total amount
of this Mortgage is Seventy Million United States Dollars (US$70,000,000),
premium (if any) and interest and performance of mortgage covenants.  There is
no separate discharge amount.
 
Section 3.   Representations and Warranties .  The Shipowner represents and
warrants that: (a) the execution, delivery, and performance of this Agreement
are within the corporate power and authority of the Shipowner and have been duly
authorized by all necessary corporate or other organizational action; (b) this
Agreement constitutes legal, valid, and binding obligations of the Shipowner,
enforceable in accordance with its terms, except as such enforceability may be
 
 
- 2 -

--------------------------------------------------------------------------------

 
limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws of general applicability affecting the enforcement of creditors'
rights and the application of  general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or law); (c)
the representations and warranties of the Shipowner contained in each Loan
Document are true and correct in all material respects as of the date of this
Agreement, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they call be true and
correct in all material respects as of such earlier date; (d) no Default or
Event of Default exists under the Loan Documents; and (e) the Liens under the
Mortgage and the other Collateral Documents (as defined in the Credit Agreement)
are valid and subsisting..
 
Section 4.   Effect on Credit Documents .  Except as amended herein, the
Mortgage and all other Credit Documents remain in full force and effect as
originally executed. Nothing herein shall act as a waiver of any of the
Mortgagee's or any Lender's rights under the Loan Documents as amended,
including the waiver of any Default or Event of Default, however denominated.
The Shipowner acknowledges and agrees that this Agreement shall in no manner
impair or affect the validity or enforceability of the Mortgage.  This Agreement
is a Loan Document for the purposes of the provisions of the other Loan
Documents.  Without limiting the foregoing, any breach of representations,
warranties, and covenants under this Agreement may be a Default or Event of
Default under other Loan Documents
 
Section 5.   Effectiveness .  This Agreement shall become effective and the
Mortgage shall be amended as provided for herein when each of the parties hereto
shall have executed and delivered this Agreement. This Agreement may be executed
in multiple counterparts which together shall constitute one and the same
agreement.
 


 
 [The rest of this page has been left intentionally blank.]
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Shipowner has executed this Mortgage on the 8 th day of
June, 2011, and is effective as of the date and year first above written.
 

 
SHIPOWNER:
 
GLOBAL GEOPHYSICAL SERVICES, INC., a Delaware corporation
         
By: /s/ P. Mathew Verghese
Name: P. Mathew Verghese
Title: Senior VP and CFO

 
 
 
STATE OF TEXAS                          )
)  ss. :
COUNTY OF HARRIS                    )
 
On this 8th day of June, 2011, before me personally appeared Mathew Verghese, to
me known, who being by me duly sworn, did depose and say that s/he resides at
3322 Plumb Street, Houston TX 77005; that s/he is an authorized individual of
GLOBAL GEOPHYSICAL SERVICES, INC., the company described in and which executed
the foregoing instrument; and that s/he signed her/his name thereto by order of
the Board of Directors of said company and that said instrument is the act and
deed of said company.
 
 
 

 
/s/ Christina D. Cruz
Notary Public

 
 


Notary Public Seal
 
 
 


Signature Page to Amendment No. 1 to First Preferred Fleet Mortgage
U.S.A.
 
 

--------------------------------------------------------------------------------

 
 

 
MORTGAGEE:
 
BANK OF AMERICA, N.A., a National Banking Association, as Administrative Agent
         
By: /s/ Michelle D. Diggs
Name: Michelle D. Diggs
Title: Agency Management Officer

 
 
 
STATE OF TEXAS                          )
)  ss. :
COUNTY OF DALLAS                   )
 
On this 8th day of June, 2011, before me personally appeared Michelle Diggs, to
me known, who being by me duly sworn, did depose and say that s/he resides at
______________________________________________________; that s/he is an
authorized individual of BANK OF AMERICA, N.A., the company described in and
which executed the foregoing instrument; and that s/he signed her/his name
thereto by order of the Board of Directors of said company and that said
instrument is the act and deed of said company.
 
 

 
/s/ Antonikia L. Thomas
Notary Public

 
 


Notary Public Seal
 
 
 
 


Signature Page to Amendment No. 1 to First Preferred Fleet Mortgage
U.S.A.
 
 

--------------------------------------------------------------------------------

 
SCHEDULE I
TO
FIRST PREFERRED FLEET MORTGAGE


DESCRIPTION OF THE VESSELS
 


 
Vessel Name
Official Number
Global Mirage
1060662
Global Quest
1050795
Global Vision
1058458
James H. Scott
1172960
Global Longhorn
1208913
Lori B
1111303

 


 
Schedule I to Amendment No. 1 to First Preferred Fleet Mortgage
U.S.A.
 
 


 


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
TO
FIRST PREFERRED FLEET MORTGAGE


[Copy of Amendment No.1 to the Credit Agreement with certain exhibits]
 
 
 


 
Exhibit A to Amendment No. 1 to First Preferred Fleet Mortgage
U.S.A.
 
 


 
 
 

--------------------------------------------------------------------------------

 
ADDRESS FOR SHIPOWNER AND MORTGAGEE
 
SHIPOWNER:
 
Global Geophysical Services, Inc.
13927 South Gessner Road
Missouri City, Texas 77489
Attention:  Jerry Dresner
Facsimile: (713) 808-7757
 
MORTGAGEE:
 
Bank of America, N.A.
Agency Management Service
901 Main Street
Dallas, Texas 75202
Attention:  Michelle Diggs
Facsimile: (214) 290-4126
 
 


 
Attachment to First Preferred Fleet Mortgage
U.S.A.